Case: 15-11008   Date Filed: 12/16/2015   Page: 1 of 23


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-11008
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 2:12-cr-00188-MHT-SRW-1



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

versus

CHARLES DEAN PARTIN,

                                              Defendant – Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Alabama
                      ________________________

                            (December 16, 2015)

Before HULL, WILLIAM PRYOR, and JORDAN, Circuit Judges.

PER CURIAM:
             Case: 15-11008     Date Filed: 12/16/2015    Page: 2 of 23


      Charles Partin appeals his convictions and 292-month sentence for one count

of transportation of a stolen vehicle, in violation of 18 U.S.C. § 2312, and two

counts of transportation of a minor with the intent to engage in criminal sexual

activity, in violation of 18 U.S.C. § 2423(a). Mr. Partin raises four issues on

appeal. First, he argues that the district court erred by admitting his pre-Miranda

statements made to park rangers. Second, he asserts that the district court abused

its discretion by admitting DNA evidence that showed he was the father of the

child of the victim A.L. Third, he contends that the district court incorrectly

denied his motion for judgment of acquittal. And finally, he claims that the district

court erred by applying a sentencing enhancement for obstruction of justice. After

a thorough review of the record and the parties’ briefs, we affirm.

                                          I

                                         A

      On September 3, 2012, at around 5:00 p.m., Officer Jeremy Morrison, a park

ranger in Hamilton County, Tennessee, received a report from a park employee of

what he believed to be a minor female performing oral sex on an adult male in a

vehicle at a remote campsite area.            Officer Morrison, along with Officer

Christopher Baxter and Shannon McDonald, went out to locate the vehicle and

campsite identified by the employee.




                                          2
              Case: 15-11008    Date Filed: 12/16/2015    Page: 3 of 23


      Upon arriving at the campsite, Officer Morrison found Mr. Partin and A.L.,

the victim, sitting in the vehicle described by the employee, watching a movie.

Officer Morrison approached the vehicle, identified himself, explained why he had

come to their campsite, and asked for their identification and A.L.’s age. Both Mr.

Partin and A.L. responded that they had not been engaging in oral sex, and Mr.

Partin stated, “[S]he doesn’t do that. I can’t get her to do that.” D.E. 106 at 6. Mr.

Partin gave Officer Morrison his identification. Both Mr. Partin and A.L. said that

she was 18, but A.L. did not have any identification.

      Officer Morrison asked A.L. to step out of the vehicle and walk up the hill

with him so that he could get her information to verify her identity. While Officer

Morrison took A.L. up to the patrol car where Officer McDonald was waiting,

Officer Baxter stayed with Mr. Partin. At first, A.L. gave Officer Morrison a false

date of birth, and he was unable to verify her identity. Eventually, however, she

admitted that she was only 15 years old and that Mr. Partin was her step-father.

When Officer Morrison returned to the vehicle, Mr. Partin maintained that A.L.

was 18, that she was a friend of the family and his babysitter, and that they were at

the park on vacation.

      Officer Morrison went back to A.L. and asked her for her legal guardian.

A.L. provided her mother’s name but said that she did not have her phone number.

She told Officer Morrison that he would have to contact another person, whose


                                          3
             Case: 15-11008     Date Filed: 12/16/2015   Page: 4 of 23


number was in Mr. Partin’s phone, to get in touch with her mother.            While

speaking with A.L., Officer Morrison learned that she was pregnant and that she

and Mr. Partin had come to the park because they were running from the Alabama

Department of Human Resources.

      Once Officer Morrison learned how to reach A.L.’s mother, he returned to

the vehicle and told Mr. Partin that A.L.’s legal guardian would need to be

contacted. Mr. Partin asked why A.L.’s legal guardian would need to be contacted

if A.L. was 18, but ultimately agreed to give Officer Morrison his phone. After

Officer Morrison retrieved the contact information, he placed the phone on the

hood of Mr. Partin’s car, where Mr. Partin was sitting. Mr. Partin, up to this point,

was not restrained.

      Officer Morrison asked Mr. Partin for consent to search the vehicle and the

two tents next to the vehicle at the campsite. Mr. Partin signed a consent to search

form. In one tent, Officer Morrison found a laundry hamper, and in the second tent

he found male and female clothing, a bed made out of blankets, and wet towels.

Officer Morrison did not remove any of the items from the tent. In Mr. Partin’s

vehicle, Officer Morrison found a sex toy in a flute case. Mr. Partin claimed that it

belonged to A.L. and was not his.

      Shortly after Officer Morrison began the search, Mr. Partin became upset,

and began to collect the items from his campsite as if he was getting ready to leave.


                                         4
             Case: 15-11008        Date Filed: 12/16/2015   Page: 5 of 23


At that point, Officer Morrison was worried that Mr. Partin was moving and

potentially destroying evidence, and explained to Mr. Partin that he was going to

be detained. At 7:04 p.m., almost two hours after Officer Morrison arrived at the

campsite, Mr. Partin was patted down and handcuffed. While Mr. Partin was

detained, no investigatory actions were taken. Officer Morrison contacted the

Sherriff’s Office, and Detective Greg Carson, a child abuse detective, responded to

the scene. At this time Detective Carson read Mr. Partin his Miranda rights and

took off Mr. Partin’s handcuffs.

      Officer Morrison heard Detective Carson go over the Miranda rights with

Mr. Partin, saw Mr. Partin sign a waiver of rights form, and heard Mr. Partin

indicate that he understood his rights. At no point did Officer Morrison hear Mr.

Partin request an attorney or state that he did not want to answer any questions.

Mr. Partin was handcuffed again and transported to the police station.

      After her return to Alabama, A.L. was taken to a medical center by an

Alabama Department of Human Resources official for an ultrasound. While she

was filling out paperwork, Mr. Partin approached A.L., ordered her to leave with

him, grabbed her by the wrist, and pulled her down the stairs. A.L. left with Mr.

Partin, got in a van that her mother was driving, and subsequently switched into a

second van. Mr. Partin told A.L. that he and A.L.’s mother had stolen the second

van from an auto dealership. They retrieved A.L.’s siblings and began driving


                                            5
              Case: 15-11008     Date Filed: 12/16/2015   Page: 6 of 23


towards Mexico to avoid the Amber Alert that they believed would go out when it

was discovered A.L. was gone. On the drive to Mexico, Mr. Partin and A.L. had

sexual intercourse several times, and she performed oral sex on Mr. Partin.

      Eventually, Mr. Partin and A.L.’s mother decided not to continue on to

Mexico, and instead drove to Ohio.         While in Ohio, Mr. Partin had sexual

intercourse and oral sex with A.L. before the FBI eventually found them and

arrested Mr. Partin.

                                          B

      Prior to trial, Mr. Partin filed a motion to suppress the statements he made to

the park rangers before he was read his Miranda rights. The magistrate judge

recommended denying the motion to suppress and concluded that Mr. Partin was

not the subject of a Terry stop, but rather a consensual police-citizen encounter.

The magistrate judge alternatively found that even if Mr. Partin were deemed to be

the subject of a Terry stop, the officers had “a particularized and objective basis for

suspecting criminal activity, both at the time the rangers initially approached the

vehicle and afterward.” D.E. 146 at 10.

      The magistrate judge also concluded that Mr. Partin was not effectively in

custody during the encounter with the officers. As a result, the officers were not

required to give him Miranda warnings.




                                          6
                 Case: 15-11008   Date Filed: 12/16/2015   Page: 7 of 23


      First, the magistrate judge found that there was no restraint to the degree

associated with formal arrest because there was no evidence that the officers

blocked the campsite to prevent Mr. Partin from leaving, that they threatened or

touched him, or indicated that he was forced to comply. The magistrate judge

found that the tone of the encounter was generally calm and cooperative and that

Mr. Partin freely consented to searches and willingly answered questions. In the

magistrate judge’s view, this was not the highly intrusive coercive atmosphere that

would require Miranda warnings.

      Second, the scope of the investigatory stop was not exceeded, and thus, did

not mature into an arrest requiring probable cause as well as Miranda warnings

prior to questioning. In applying a four-factor test, the magistrate judge concluded

that (1) that the officers’ investigative techniques were quick, with minimum

interference; (2) nothing in the record indicated that the officers were less than

prompt in carrying out their investigation; (3) an officer’s instruction to Mr. Partin

that he remain by his car was not overly intrusive, but rather was reasonable in

light of the circumstances; and (4) although two hours is longer than the average

Terry stop, in this scenerio the officers were diligent and the total amount was

reasonable in relation to the purpose of the stop and the necessary scope of the

investigation.




                                           7
              Case: 15-11008    Date Filed: 12/16/2015    Page: 8 of 23


      The district court adopted the magistrate judge’s report and denied Mr.

Partin’s motion to suppress.

                                          C

      Before trial, the government filed a motion in limine stating that it would

seek to introduce evidence of Mr. Partin’s motive and intent, including testimony

of analysts who would testify as to two matters: the results of the DNA analysis

performed on A.L.’s underwear found at the campsite (which contained Mr.

Partin’s semen); and the analysis performed regarding the paternity of A.L.’s baby

(which showed that Mr. Partin was the father).           Mr. Partin argued that the

government should be prohibited from introducing any evidence concerning his

sexual relationship with A.L. before the events alleged in the indictment, as well as

any evidence concerning the paternity of A.L.’s baby. Mr. Partin argued that the

evidence was inadmissible under Federal Rule of Evidence 403 and 404. Mr.

Partin further argued that it was not until the paternity test results were revealed,

which was after the indictment was issued, that he learned he was likely the father

of the child. He alleged that he believed a person named “Eric” was the father of

the child. Therefore, he continued, at the time of the trip to Tennessee and the

subsequent trip to Ohio, the paternity test results were irrelevant because the

elements of the charge were his intent and motive at the time of the trip.




                                          8
               Case: 15-11008   Date Filed: 12/16/2015   Page: 9 of 23


       The district court ruled that evidence as to prior sexual encounters between

A.L. and Mr. Partin was admissible, but reserved ruling on the admissibility of the

paternity test results until after A.L. testified. The district court instructed the

government to not go into the DNA evidence during opening statements or during

direct examination.

       At trial, after the government had presented A.L.’s testimony on direct

examination—during which A.L. testified that she and Mr. Partin had sex in

Tennessee and Ohio—Mr. Partin claimed that the government “ha[d] opened the

door” on the matter of A.L’s past sexual partners and the possible paternity of her

child. Accordingly, Mr. Partin argued that cross-examination in this area was

appropriate. The district court warned Mr. Partin that if his intention was to show

that there existed a person named “Eric” that could have been the father of the

child, then “the DNA probably definitely comes in to show that Eric is not the

father of this child.”   D.E. 297 at 54. During cross-examination, Mr. Partin

questioned A.L. about Eric. Subsequently, the district court ruled that the DNA

paternity evidence was admissible: “[T]he probative value is pretty overwhelming

for two reasons. Number one is it refutes your implied contention that she’s lying.

Secondly, the DNA test shows that in fact he was the father, so there’s no prejudice

at all.” Id. at 69.




                                         9
              Case: 15-11008     Date Filed: 12/16/2015     Page: 10 of 23


      At the close of the government’s case and at the conclusion of trial, Mr.

Partin moved for judgment of acquittal, arguing that the government failed to

prove beyond a reasonable doubt all of the elements of counts two and three. Mr.

Partin conceded that A.L. was transported in interstate commerce and that she was

a minor, but he denied that he transported her across state lines with the intent to

engage in unlawful sexual activity. The district court denied each of the motions.

The jury found Mr. Partin guilty of all three charges in the indictment.

      At sentencing, Mr. Partin objected to the PSI, which recommended a two-

level enhancement for obstruction of justice. The district court overruled the

objection, finding that Mr. Partin obstructed justice by lying on two occasions

during his testimony at trial. The district court stated:

      First of all, when he denied taking A.L. out of Alabama to have sex.
      It’s clear that his intent was to have sex with A.L. in Tennessee as
      well as in Ohio, and, in fact, he did [and] . . . independently and
      separately . . . [Mr. Partin] clearly perjured himself and obstructed
      justice when he claimed that he had sex with A.L., his step-daughter,
      because she sneaked into his bed and he mistook her for an older
      woman.

D.E. 329 at 10 (alterations added).

      Mr. Partin raises four issues on appeal. First, he argues that the district court

erred by denying his motion to suppress his pre-Miranda statements to officers

because the officers lacked reasonable suspicion to stop him, and even if they had

reasonable suspicion, the stop matured into a custodial detention before he was


                                           10
             Case: 15-11008    Date Filed: 12/16/2015   Page: 11 of 23


given his Miranda warnings. Second, Mr. Partin contends that the district court

abused its discretion by admitting DNA evidence demonstrating that he was the

father of A.L.’s child because the evidence was not relevant and because its

prejudicial effect outweighed its probative value. Third, Mr. Partin asserts that the

district court erred in denying his motion for judgment of acquittal because the

government did not prove beyond a reasonable doubt that he transported A.L. out

of state with the intent to engage in unlawful activity with her. Finally, Mr. Partin

claims that the district court erred in applying a sentencing enhancement for

obstruction of justice.

                                         II

      In reviewing the denial of a motion to suppress, legal rulings are subject to

de novo review and factual findings are reviewable for clear error. See United

States v. Watkins, 760 F.3d 1271, 1279 (11th Cir. 2014). We consider the evidence

in the light most favorable to the government, which prevailed below. See id. We

are not restricted to the evidence presented at the suppression hearing, and may

consider the record as a whole. See United States v. Jordan, 635 F.3d 1181, 1185

(11th Cir. 2011). Additionally, we afford substantial deference to the district

court’s credibility determinations, both explicit and implicit. See United States v.

Lewis, 674 F.3d 1298, 1303 (11th Cir. 2012).




                                         11
             Case: 15-11008     Date Filed: 12/16/2015   Page: 12 of 23


      The Fourth Amendment protects an individual’s right to be secure against

unreasonable searches and seizures. U.S. CONST. Amend. IV. Not all interactions

between law enforcement and citizens, however, implicate the Fourth Amendment.

See Jordan, 635 F.3d at 1185. Only when an officer, by means of physical force or

show of authority, has in some way restrained the liberty of a citizen, may a court

conclude that a seizure has occurred. See id.

      There are three broad categories of police-citizen encounters for purposes of

our Fourth Amendment analysis: (1) police-citizen exchanges involving no

coercion or detention; (2) brief seizures or investigatory detentions; and (3) full-

scale arrests. See United States v. Perez, 443 F.3d 772, 777 (11th Cir. 2006). With

regard to the second category of police-citizen encounters, the Fourth Amendment

does not prohibit a police officer in appropriate circumstances and in an

appropriate manner from approaching a person for purposes of investigating

possible criminal behavior, even though there is no probable cause to make an

arrest. See Jordan, 635 F.3d at 1186.

      Pursuant to Terry v. Ohio, 392 U.S. 1 (1968), law enforcement officers may

seize a suspect for a brief, investigatory stop. Such a stop, known generally as a

Terry stop, and can be conducted where the officer has reasonable suspicion that

the subject was involved in, or is about to be involved in, criminal activity, and the




                                         12
             Case: 15-11008     Date Filed: 12/16/2015   Page: 13 of 23


stop “was reasonably related in scope to the circumstances which justified the

interference in the first place.” Jordan, 635 F.3d at 1186.

      Reasonable suspicion requires more than just a hunch; it demands that the

totality of the circumstances create, at least, some minimal level of objective

justification for the belief that the person was or is engaged in unlawful activity.

See United States v. Blackman, 66 F.3d 1572, 1576 (11th Cir. 1995). The Supreme

Court has firmly rejected the argument that a reasonable cause for an investigative

stop can only be based on the officer’s personal observation, rather than on

information supplied by another person. See Navarette v. California, 134 S. Ct.

1683, 1688 (2014). In fact, where the information received can be corroborated by

officers, it is sufficiently reliable to create reasonable suspicion of criminal

activity. See id. Additionally, police may also draw on their own experience and

specialized training to make inferences from and deductions about the cumulative

information available to them. See United States v. Lindsay, 482 F.3d 1285, 1290–

91 (11th Cir. 2007).     Whether reasonable suspicion exists is determined by

considering the totality of the circumstances. See Jordan, 635 F.3d at 1186.

      We agree with the district court’s alternative finding that Mr. Partin was the

subject of a Terry stop and there was reasonable suspicion for the officers to stop

him. The officers had reasonable suspicion to conduct the stop based on the report

they had received from a park employee regarding possible criminal activity and


                                         13
             Case: 15-11008    Date Filed: 12/16/2015   Page: 14 of 23


their own initial observations at the scene.      We disagree with Mr. Partin’s

argument that the stop matured into a custodial detention for which Miranda

warnings were required. The stop did not exceed its scope, and Mr. Partin was not

subjected to the same type of inherently coercive environment as a stationhouse

interrogation.

      Miranda warnings are required only when a defendant is “in custody,”

meaning that there has been either a formal arrest or a restraint on the defendant’s

freedom of movement that is of the degree associated with a formal arrest. See

United States v. Street, 472 F.3d 1298, 1309 (11th Cir. 2006). Whether a person is

in custody “depends on whether under the totality of the circumstances, a

reasonable man in his position would feel a restraint on his freedom of movement

to such extent that he would not feel free to leave.” United States v. Brown, 441

F.3d 1330, 1347 (11th Cir. 2006) (citation omitted). Relevant factors include the

location and duration of the questioning, the statements made during the interview,

whether the defendant was physically restrained, and whether the defendant was

released after questioning. See Howes v. Fields, 132 S. Ct. 1181, 1189 (2012).

      Not all restraints on a person’s freedom of movement constitute custody for

purposes of Miranda. Courts must determine “whether the relevant environment

present[ed] the same inherently coercive pressures as the type of station house

questioning at issue in Miranda.” Id. at 1190. In making that determination, we


                                        14
             Case: 15-11008     Date Filed: 12/16/2015   Page: 15 of 23


have considered whether the circumstances were such that a reasonable person

would have “believe[d] that he was utterly at the mercy of the police, away from

the protection of any public scrutiny, and had better confess or else.” United States

v. Acosta, 363 F.3d 1141, 1150 (11th Cir. 2004). . Because the custody standard is

objective, the subjective beliefs of the defendant and the officer as to whether the

defendant was free to leave are irrelevant. See Brown, 441 F.3d at 1347.

      In distinguishing between a Terry stop and an arrest, we consider four

nonexclusive factors: “(1) the law enforcement purpose served by the detention;

(2) the diligence with which the officers pursued the investigation; (3) the scope

and intrusiveness of the investigation; and (4) the duration of the detention.”

Street, 472 F.3d at 1306. In balancing these factors, we focus on “whether the

police diligently pursued a means of investigation likely to confirm or dispel their

suspicions quickly, during which time it was necessary to detain the defendant.”

Id. (quotation and citation omitted).

      First, in analyzing the law enforcement purposes served by the detention, the

most important consideration is whether the police quickly and with minimum

interference pursued a method of investigation that was likely to confirm or dispel

their suspicions.    See Acosta, 363 F.3d at 1146.         Here, Officer Morrison

approached the vehicle and asked for identification to confirm the ages of the

passengers. Given that the park employee’s report was that the female passenger


                                         15
             Case: 15-11008     Date Filed: 12/16/2015   Page: 16 of 23


was young and possibly a minor, asking for identification to determine age was the

quickest method to confirm or dispel the suspicion that A.L. might be a minor.

      Second, “we ask whether the police were diligent in pursuing their

investigation, that is, whether the methods the police used were carried out without

unnecessary delay.” Id. The record indicates that the officers were diligent and

that the methods they used did not create unnecessary delay. Although separating

A.L. and Mr. Partin created some delay because Officer Morrison had to walk up

and down the hill to communicate with each of them, this was necessary under the

circumstances. Separation, and any extra time spent corroborating their stories,

was reasonable to get the truth from A.L. about her identity and age without any

pressure from Mr. Partin for her to lie.

      Third, “we ask whether the scope and intrusiveness of the detention

exceeded the amount reasonably needed by police to ensure their personal safety.”

Id. “While restriction on freedom of movement is a factor to be taken into account

in determining whether a person is under arrest, it alone is not sufficient to

transform a Terry stop into a de facto arrest.” Id. at 1147 (citation omitted). Until

Mr. Partin was handcuffed, his freedom of movement was only restricted with

regards to going up the hill to speak with A.L. Other than that, he was free to walk

around within the vicinity of his vehicle and smoke. Restricting Mr. Partin from

A.L. was necessary to ensure that officers could determine her age without Mr.


                                           16
              Case: 15-11008    Date Filed: 12/16/2015   Page: 17 of 23


Partin’s insistence that she was 18. Additionally, Mr. Partin was in possession of

his car keys and his cellphone the entire time. The only brief exception was when

Officer Morrison used the phone to write down the contact information of the

person who could be reached to find A.L.’s legal guardian.

      The “final factor is whether the duration of the detention was reasonable.”

Id. From our discussion of the third factor, it is clear that the amount of time was

reasonable under the circumstances of this case. Although two hours may be

longer than a typical Terry stop, it was reasonably necessary in this case.

      In summary, the stop did not evolve into a custodial detention for which

Miranda warnings were required because it did not exceed its scope. The district

court did not err in denying Mr. Partin’s motion to suppress his pre-Miranda

statements.

                                         III

      Next we turn to Mr. Partin’s challenge to the admission of the DNA

paternity evidence. We review a district court’s evidentiary rulings for an abuse of

discretion. See United States v. Augustin, 661 F.3d 1105, 1123 (11th Cir. 2011).

Even if the district court’s ruling constitutes abuse of discretion, however, we will

reverse only if the error was not harmless. See id. An evidentiary error is harmless

unless, in light of the record as a whole, there is a reasonable likelihood that the

error had a substantial influence on the outcome of the proceeding. See id.


                                         17
             Case: 15-11008    Date Filed: 12/16/2015   Page: 18 of 23


      Federal Rule of Evidence 404(b) provides that although “[e]vidence of a

crime, wrong, or other act is not admissible to prove a person’s character in order

to show that on a particular occasion the person acted in accordance with the

character,” such “evidence may be admissible for another purpose, such as proving

motive, opportunity, intent, preparation, plan, knowledge, identity, absence of

mistake, or lack of accident.” Evidence is admissible under Rule 404(b) if (1) the

evidence is relevant to an issue other than the defendant’s character; (2) there is

sufficient proof to enable a jury to find by a preponderance of the evidence that the

defendant committed the act(s) in question; and (3) the probative value of the

evidence cannot be substantially outweighed by undue prejudice, and the evidence

must satisfy Federal Rule of Evidence 403. See United States v. Ford, 784 F.3d

1386, 1393 (11th Cir. 2015).

      Such evidence may be independently admissible if it arose out of the same

transaction or series of transactions as the charged offense, is necessary to

complete the story of the crime, or is inextricably intertwined with the evidence

regarding the charged offense. See id. Whether offered under Rule 404(b) or as

intrinsic evidence, the district court must find that the probative value of the

proffered evidence is not substantially outweighed by unfair prejudice and that it

meets the other requirements of Rule 403. See id. In reviewing a district court’s

decision not to exclude evidence under Rule 403, we “view the evidence in the


                                         18
             Case: 15-11008     Date Filed: 12/16/2015   Page: 19 of 23


light most favorable to admission, maximizing its probative value and minimizing

its undue prejudicial impact.” United States v. Bradberry, 466 F.3d 1249, 1253

(11th Cir. 2006).

      The district court did not err in admitting the DNA evidence establishing Mr.

Partin as the father of A.L.’s child because it was relevant for a number of reasons.

First, it was relevant to Mr. Partin’s motive and intent for taking A.L. to

Tennessee. It also provided context as to why Mr. Partin took A.L. from her

medical appointment while she was in the custody of the DHR, and why he

attempted to flee to Mexico. Further, as the district court noted, the evidence was

relevant to refute Mr. Partin’s implied contention that A.L. was lying about her

relationship with him and the implication that Eric was the father of her child.

      Finally, the probative value of the paternity test was not substantially

outweighed by any risk of unfair prejudice because there was other evidence in the

record, to which Mr. Partin did not object, from which the jury could have found

that Mr. Partin had a sexual relationship with his stepdaughter and inferred that he

was the father of her child. Even assuming the district court had erred in admitting

the paternity evidence, Mr. Partin has not demonstrated that the evidence had a

substantial prejudicial impact on the outcome of the trial.

                                         IV




                                          19
             Case: 15-11008     Date Filed: 12/16/2015    Page: 20 of 23


      We review de novo the denial of a motion for judgment of acquittal on

sufficiency of the evidence grounds. See United States v. Friske, 640 F.3d 1288,

1290 (11th Cir. 2011). In reviewing the sufficiency of the evidence, we review the

evidence in the light most favorable to the government and draw all reasonable

inferences and credibility choices in the government’s favor. See id. at 1290–91.

The evidence is sufficient if a reasonable trier of fact could find that it established

the defendant’s guilt beyond a reasonable doubt. See United States v. Beckles, 565

F.3d 832, 840 (11th Cir. 2009).

      Federal law prohibits the knowing transportation, in interstate commerce, of

an individual under the age of 18 with the intent to engage in criminal sexual

activity. See 18 U.S.C. § 2423(a). To prove that Mr. Partin violated § 2423(a), the

government had to prove that he (1) knowingly transported A.L. in interstate

commerce; (2) A.L. was under the age of 18; and (3) Mr. Partin intended to engage

in criminal sexual activity with A.L. See id.

      As to the element of intent, we have often noted the difficulty in establishing

a defendant’s state of mind. See United States v. Jernigan, 341 F.3d 1273, 1279

(11th Cir. 2003).     Given this difficulty, intent most often is inferred from

circumstantial evidence. See United States v. Manoocher Nosrati-Shamloo, 255

F.3d 1290, 1292 (11th Cir. 2001).        Thus, where there is some corroborative

evidence of the defendant’s guilt and the defendant testifies in his own defense, his


                                          20
              Case: 15-11008    Date Filed: 12/16/2015    Page: 21 of 23


testimony may by itself establish elements of the charged offense. See United

States v. Ellisor, 522 F.3d 1255, 1272 (11th Cir. 2008). This is especially true of

subjective elements such as the defendant’s intent. See id. We have also noted

that the jury is allowed to disbelieve the defendant and to infer that the opposite of

his testimony is true. See United States v. Pendergraft, 297 F.3d 1198, 1211 (11th

Cir. 2002).

      Here, the government presented evidence that Mr. Partin took A.L. across

state lines, had intercourse with her, and had her perform oral sex on him. Mr.

Partin claimed in his trial testimony that the intention of his traveling from

Alabama to Tennessee was for the purpose of starting a new life with his family

and that the trip to Ohio was to allow A.L. to live with the family again and not

with child services. But the jury was free to reject his testimony and conclude that

it was not true. Sufficient evidence supports the jury’s finding that Mr. Partin

acted with the requisite intent for violating § 2423(a), and the district court did not

err in denying his motion for judgment of acquittal.

                                          V

      Mr. Partin’s last argument concerns the district court’s sentencing

enhancement for obstruction. The government bears the burden of establishing the

facts necessary to support a sentencing enhancement by a preponderance of the

evidence. See United States v. Perez-Oliveros, 479 F.3d 779, 783 (11th Cir. 2007).


                                          21
             Case: 15-11008    Date Filed: 12/16/2015    Page: 22 of 23


We review a district court’s interpretation and application of the advisory

sentencing guidelines to the facts de novo, and review its findings of fact for clear

error. See United States v. Barrington, 648 F.3d 1178, 1194–95 (11th Cir. 2011).

A factual finding is clearly erroneous when, upon review of the evidence, we are

left with a definite and firm conviction that a mistake has been made. See id. at

1195. Additionally, we give substantial deference to the district court’s implicit

and explicit credibility determinations concerning witness testimony. See Lewis,

674 F.3d at 1303.

      The Sentencing Guidelines provide for a two-level enhancement if the

defendant willfully obstructs or attempts to obstruct the administration of justice

with regard to the prosecution of his offense of conviction. See U.S.S.G. § 3C1.1.

Obstruction of justice includes perjury. See id., comment. (n.4(B)). In the context

of § 3C1.1, we have defined perjury as “false testimony concerning a material

matter with the willful intent to provide false testimony, rather than as a result of

confusion, mistake or faulty memory.” United States v. Moran, 778 F.3d 942, 981

(11th Cir. 2015). See also U.S.S.G. § 3C1.1, comment. (n.2).

      Mr. Partin argues that the application of § 3C1.1 constituted error. We

disagree.

      In finding that the obstruction of justice enhancement applies, a district court

should clearly and separately address each element of its perjury finding. See


                                         22
             Case: 15-11008    Date Filed: 12/16/2015   Page: 23 of 23


United States v. Equanazi, 752 F.3d 912, 938 (11th Cir. 2014). We may, however,

“affirm a district court’s enhancement even absent particularized findings

regarding the defendant’s perjury so long as the district court found in general that

the defendant’s testimony was perjurious as to material matters and the record

supports that finding.” United States v. Hatney, 80 F.3d 458, 463 (11th Cir. 1996)

(citing United States v. Dobbs, 11 F.3d 152, 155 (11th Cir. 1994)).

      The district court did not err in finding that Mr. Partin perjured himself on

material matters when he denied taking A.L. out of Alabama with the intent to

engage in criminal sexual activity. We give substantial deference to the district

court’s decision to credit A.L.’s testimony over Mr. Partin’s regarding the sexual

activity that occurred on the two trips, and other evidence presented at trial

supports the district court’s finding. As such, the district court did not err in

applying the obstruction of justice enhancement.

                                         VI

      For the reasons stated above, we affirm Mr. Partin’s convictions and

sentence.

      AFFIRMED.




                                         23